Opinión disidente emitida por el
Juez Asociado Señor Hernández Denton.
Por entender que a los hechos de este caso no es de aplicación la excepción del registro tipo inventario y que el segundo registro del automóvil fue con propósitos de descubrir evidencia *458incriminatoria, disentimos. En vista de que todo registro y allanamiento sin orden judicial se presume irrazonable y que en el caso de autos en la vista de supresión de evidencia el fiscal no probó que el vehículo de las peticionarias hubiese sido confiscado antes del segundo registro y tampoco demostró circunstancias apremiantes para validar su actuación, ordenaríamos la supresión de la evidencia.
1 — I
De los autos del caso se desprende que el 18 de octubre de 1986 el policía Arquímedes Rivera, mientras se encontraba pres-tando vigilancia en el área del Condado, recibió una querella de unas jóvenes que alegaron que las aquí acusadas, tres días atrás y mientras conducían un vehículo Toyota 1.8, las habían amena-zado con un revólver. Las querellantes informaron que temían sufrir algún daño. Con motivo de la querella el policía Rivera le informó de la misma a su compañero, el policía Jorge López, y ambos procedieron a dar vigilancia cerca del área donde estaban las querellantes.
Aproximadamente cincuenta minutos más tarde, temprano en la madrugada del 19 de octubre, ambos oficiales divisaron un automóvil ocupado por dos mujeres cuya descripción coincidía con la ofrecida por las querellantes. Confirmada la información de que en efecto ese era el vehículo, el policía Rivera ordenó a la conductora que detuviera el mismo. Como ella ignoró su orden, los policías las siguieron, detuvieron el vehículo y arrestaron a Iris Violeta Rodríguez y Lydia J. Serrano Hernández.
De las declaraciones juradas prestadas por los policías Rivera y López (1) se desprende que, tras arrestarlas en el lugar de los hechos, las condujeron conjuntamente con el automóvñ interve-nido al cuartel de la zona turística para investigación. Una vez allí, el policía Rivera mantuvo a las peticionarias en el interior del *459cuartel para entrevistarlas. Mientras éste las interrogaba, el policía López procedió a hacer un registro del automóvil que se encontraba estacionado fuera del cuartel. En el curso del mismo encontró, debajo del asiento del chofer, el revólver calibre 38 con número de serie mutilada que motivó las acusaciones y la orden de confiscación del vehículo.
Sin embargo, el policía López, quien efectuó el registro, declaró posteriormente en la vista preliminar, y en lo pertinente, como sigue:
. . . Que las detuvo un poco más adelante en la Ave. Ashford por razón de la querella del arma. Que arrestó a las imputadas en la propia Ave. Ashford y las registró para ver si tenían armas. También registró la guantera y sobre los asientos del automóvil y no encontró arma alguna. Que él y otros policías condujeron el auto y a las imputadas al Cuartel de la Zona Turística para investiga-ción. Que las imputadas fueron llevadas al interior del Cuartel para ser entrevistadas mientras el vehículo permanecía estacionado fuera del Cuartel. Entonces procedió a registrar el vehículo nue-vamente y ocupó debajo del asiento del chofer un revólver calibre 38 color negro. Que al momento del registro del auto y la ocupación de la evidencia en las afueras del [C]uartel las imputadas no se encontraban presentes. (Énfasis suplido.) Apéndice, Exhibit II, pág. 2.
En la vista preliminar se determinó causa probable contra las imputadas para acusarlas por infracciones a los Arts. 8 y 11 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. sees. 418 y 421 (portación sin licencia y posesión de un arma con el número de serie mutilado).
Oportunamente, las acusadas presentaron una moción de supresión de evidencia, alegando que la evidencia ofrecida en su contra (i.e. el revólver) fue obtenida ilegalmente. Para sostener su posición ofrecieron el testimonio que el policía López prestara en la vista preliminar.
Además, de la transcripción de la vista sobre la Moción de Supresión de Evidencia se desprende, que el Ministerio Fiscal y la defensa estipularon los hechos ocurridos en el caso. Así lo entendió el tribunal de instancia, Hon. Miguel Rivera Arroyo, *460quien expresó que como “lo que hay son unas cuestiones exclusi-vas de derecho, el Tribunal necesita tiempo para estudiarlas y resolverlas y lo notificará por escrito”. (2) T.E., pág. 4. Los hechos sobre los cuales no había controversia y que coinciden con la declaración del policía López en la vista preliminar fueron resu-midos como sigue:.
LIC. RUBIO:
Al momento en que ese vehículo se registra no existía ninguna confiscación ya que no se había encontrado ningún arma de fuego en el mismo. La situación es que se arresta a estas personas, se registra el carro en el lugar de los hechos, donde se arrestan no se encuentra material delictivo alguno, se transporta el carro al Cuartel, se transporta a las arrestadas y una vez allí, en el Cuartel, mientras están con las acusadas, se ponen a registrar el vehículo en el estacionamiento y encuentran el arma de fuego, pero en el momento que está el vehículo de motor en el estacionamiento del Cuartel de la Policía, el'vehículo no ha sido confiscado, simplemente fue trasladado allí para no dejarlo donde estaba.
HON. JUEZ:
¿El compañero lo que indica es que bajo esas circunstancias se necesitaría una orden de allanamiento?
LIC. RUBIO:
Eso es así, Vuestro Honor, ya que no se trata de un registro incidental á un arresto. O sea, la situación es que a ellas las arrestan, las llevan al Cuartel, el vehículo está allí y fue registrado el vehículo como un registro incidental al arresto, en el momento del arresto, pero posteriormente ya el vehículo estaba descansando allí, alejado de ellos, que precisamente es lo que dice nuestro Tribunal.
HON. JUEZ:

lEn lo que los compañeros me indican no hay una controversia de hechos en cuanto al caso?

HON. FISCAL:

No, no creo que la haya, Vuestro Honor.

*461HON. JUEZ:
Es una controversia de derecho, si bajo las circunstancias seña-ladas por el compañero de la Defensa, la Policía podía registrar sin orden de allanamiento.
LIC. RUBIO:
Así es, Vuestro Honor.
HON. JUEZ:
Porque, aparentemente, según el compañero de Defensa, no está cuestionando la intervención inicial por parte de la Policía.
LIC. RUBIO:
No se está cuestionando, hubo una querella en que la Policía. . .
HON. JUEZ:
Yo voy a examinar el documento a ver si sería necesario, para fines de desfilar prueba, si no fuera necesario, entonces resolvería-mos a base de la estipulación de los compañeros. Vamos a darle un turno posterior. De todas maneras el compañero Fiscal deberá hacer las gestiones necesarias a ver si aparece el Policía.
HON. FISCAL:
Muy bien.
HON. JUEZ:
(Llámese nuevamente la Vista de Supresión de Evidencia). Aquí según lo sometido por el compañero de la Defensa y por el compañero Fiscal, lo que hay son unas cuestiones exclusivas de derecho, el Tribunal necesita tiempo para estudiarlas y resolverlas y lo notificará por escrito. Vamos a señalarlo para el día 26 de febrero de 1987, en la Sala correspondiente. ¿No hay objeción de la Defensa? (Énfasis suplido.) T.E., págs. 3-4.
Expuestos cabal y fielmente los hechos, cuya veracidad no está en controversia, de la transcripción anterior surge que se realizaron dos registros: uno incidental al arresto de las peticio-narias, que conllevó un registro simultáneo de ellas y el vehículo, y otro que se llevó a cabo una vez arrestadas las acusadas y mientras éstas se encontraban siendo interrogadas dentro del cuartel. El primer registro no fue cuestionado por la defensa. Respecto al segundo, se alegó que era necesaria una orden de allanamiento, pues el vehículo no había sido confiscado. Por su parte, en la vista el Ministerio Fiscal sostuvo que era aplicable la *462excepción mencionada en Pueblo v. González Rivera, 100 D.P.R. 651 (1972); esto es, que no es necesaria una orden cuando el vehículo ha sido confiscado y el registro posterior está relacionado con la razón por la cual se arrestó a su ocupante.
El presente recurso de certiorari surge con motivo de la denegatoria de la moción de supresión de evidencia que fuera presentada por la defensa. Después de paralizar los procedimien-tos en el foro de instancia, emitimos orden de mostrar causa por la cual no debiéramos ordenar la supresión. Tres años y medio después de paralizar los procedimientos en el caso de autos, este Tribunal devuelve el caso al foro de instancia para que se celebre una nueva vista de supresión y el Estado someta la prueba que no aportó la primera vez.
For considerar que este curso decisorio es contrario a nuestro ordenamiento, disentimos. Resolveríamos según lo intimado y, por los fundamentos que expondremos, ordenaríamos la supresión.
1 — 1 L_J
El Art. II, Sec. 10 de la Constitución del Estado Libre Asociado de Puerto Rico, L.ER.A., Tomo 1, consagra el derecho de nuestro pueblo a la protección contra registros y allanamientos irrazonables. Las constituciones de los estados de la Unión y la propia Constitución de Estados Unidos contienen disposiciones de igual naturaleza.
Sin embargo, y beneficiados grandemente por la extensa experiencia constitucional de Estados Unidos, los creadores de nuestra Constitución vislumbraron en ella un documento con “vitalidad independiente”, que fuera el instrumento vindicador de todos los derechos de un pueblo democrático. Conscientes de los abusos que en otros lugares se habían perpetrado por el poder gubernamental al invadir caprichosamente la intimidad de los hogares, nuestra Convención Constituyente incluyó como parte del derecho a la protección contra registros y allanamientos irrazonables una cláusula de exclusión mandatoria de aquella prueba obtenida en violación a la protección constitucional.
*463Por ende, al descargar nuestra responsabilidad constitucional, no debemos adoptar automáticamente todas y cada una de las excepciones en la jurisprudencia norteamericana para validar registros. La intención de la Convención Constituyente fue que el Art. II, Sec. 10 de nuestra Constitución, supra, se interpretara de la manera más amplia posible en protección del pueblo. J. Trías Monge, Historia Constitucional de Puerto Rico, Río Piedras, Ed. Universitaria, 1982, Vol. 3, págs. 191-192; O.E. Resumil, Práctica Jurídica de Puerto Rico — Derecho Procesal Penal, New Hampshire, Equity Publishing Co., 1990, T. 1, Cap. 12, Sec. 12.2, págs. 305-306. Aunque las decisiones del Tribunal Supremo federal definen el contenido mínimo de estas garantías, en el pasado hemos ido más allá de las fronteras de su jurisprudencia. Véase Pueblo v. Malavé González, 120 D.P.R. 470 (1988).
Sujetos a contadas excepciones de alcance rigurosamente definido, en Puerto Rico la regla general es que todo registro, allanamiento o incautación que se realice es irrazonable per se de llevarse a cabo sin orden judicial previa. Como nuestra Carta de Derechos es de factura más ancha que la de Estados Unidos, todas la excepciones a la regla general han sido delimitadas y restringidas a las circunstancias particulares que justificaran su adopción.
La protección de la Sec. 10 del Art. II de nuestra Constitución, supra, contra registros irrazonables fue extendida específicamente a vehículos de motor en Pueblo v. Sosa Díaz, 90 D.P.R. 622 (1964), y en Pueblo v. Acevedo Escobar, 112 D.P.R. 770 (1982). A pesar de que la expectativa de intimidad en un automóvil es menor que la que se tiene en un hogar, esto no significa “que al montarnos en un vehículo de motor renunciamos a nuestro derecho de intimidad y a no autoincriminarnos”. Pueblo v. Malavé González, supra, pág. 479.
La razonabilidad de un registro del interior de un vehículo, sin una orden judicial, depende de la existencia de motivos fundados por parte de los agentes del orden público o de circunstancias apremiantes que provean la justificación- necesaria. Pueblo v. Conde Pratts, 115 D.P.R. 307, 315, 317 (1984), opinión concurrente *464del Juez Presidente Señor Trías Monge. Bajo esta normativa, hemos autorizado un registro del interior de un vehículo para proteger la vida de los agentes y evitar una fuga cuando es contemporáneo e incidental a un arresto y es del área bajo el alcance del -arrestado. Pueblo v. Malavé González, supra; Pueblo v. Dolce, 105 D.P.R. 422 (1976); Pueblo v. Sosa Díaz, supra. También hemos validado el registro cuando el agente tiene motivos fundados para creer que en el vehículo se transporta un objeto ilegal o de contrabando con el propósito de evitar su destrucción. Pueblo v. Guzmán, 34 D.P.R. 117 (1925). Además, hemos validado un registro sin orden en casos de emergencia. Pueblo v. Rivera Collazo, 122 D.P.R. 408 (1988). El factor común de estas excepciones, además de la seguridad de los agentes, es la movilidad inherente del vehículo y su contenido y la necesidad de que la Folicía actúe rápidamente para evitar la destrucción del objeto ilegal. Sin embargo, el alcance de estos registros no es ilimitado, sino que está restringido a ciertas áreas dentro del vehículo. Véase Puello v. Rivera Collazo, supra, pág. 418.
For su parte, el Tribunal Supremo federal también ha permi-tido el registro del interior del vehículo cuando el Estado se ha incautado del mismo y es con el propósito de preparar un inventario de su contenido. Fartiendo de la premisa de que este tipo de registro está protegido por la Cuarta Enmienda, el Tribunal Supremo federal ha requerido que el mismo sea razona-ble. La razonabilidad del mismo, a su vez, depende de si estaba dirigido a la preparación de un inventario a tenor con unos procedimientos previamente establecidos por ley o por reglamen-tación interna de la Folicía. South Dakota v. Opperman, 428 U.S. 364 (1976); Colorado v. Bertine, 479 U.S. 367 (1987).
Como correctamente afirma la opinión mayoritaria, este Tribunal, a modo de dictum, aprobó esta excepción en Pueblo v. González Rivera, supra, pero nunca habíamos tenido una oportu-nidad de aplicarla en una controversia específica y clarificar su alcance. Aunque reconocemos la necesidad de que nos pronuncie-mos sobre estos extremos, los hechos en este caso no configuran una situación que amerite la aplicación de esta excepción.
*465La opinión del Tribunal desatiende la norma de que “[a]un cuando en relación con esta clase de casos —de ‘registros y allanamientos’— los tribunales tienen la obligación de establecer normas generales que regulen la materia, debemos recordar que, por lo general, se hace necesario resolver cada caso de acuerdo con sus hechos particulares”. Pueblo v. Conde Pratts, supra, pág. 326, opinión concurrente del Juez Asociado Señor Rebollo López. Esta norma adquiere mayor relevancia en el caso de autos, donde la defensa y el Ministerio Público estipularon los hechos y la prueba.(3)
hH I — ! I — i
De la transcripción de la vista de supresión de evidenciarse desprende que el agente que realizó el segundo registro lo hizo únicamente para obtener prueba incriminatoria. La prueba revela que la Policía registró el vehículo de manera incidental al arresto para ver si las peticionarias portaban armas de fuego. En esa primera ocasión registraron la guantera y los asientos del vehículo y no encontraron la prueba delictiva que corroborara la alegación de las querellantes.
Habiéndose efectuado ese primer registro incidental al arresto y no habiendo encontrado un arma de fuego en su interior, *466el vehículo no pudo haber sido ocupado para confiscación por la Policía. Precisamente por eso fue estacionado frente al cuartel de la zona turística y no en el estacionamiento que tiene la Policía en ese lugar. Por ende, el Estado no era responsable de su contenido ni de su custodia, y no se justificaba un inventario.
La Ley de Armas de Puerto Rico dispone que el Secretario de Justicia confiscará aquellos vehículos donde se transporte, se use para transportar o se sorprenda en el momento de transportar armas en violación a dicha ley. 25 L.P.R.A. see. 447. Así, desde E.L.A. v. Tribunal Superior, 94 D.P.R. 717, 806 (1967), dijimos que “[p]or el estudio histórico-legislativo que hemos realizado se ve claramente ... la demolición del concepto sobre el carácter civil de la confiscación en [el] cual solía refugiarse la jurisprudencia que autorizaba el uso de prueba ñegalmente obtenida para lograr dicha confiscación . . .”. A la luz de los criterios mínimos del Tribunal Supremo federal, dijimos “que el Estado no puede establecer ningún uso ilegal con prueba ilegalmente obtenida, como sería el caso de un automóvil confiscado sin causa probable, legalmente establecida o del registro de un automóvil en forma contraria a la que ordena la Constitución”. (Énfasis suplido.) íd.
No fue hasta el segundo registro, efectuado en otro momento mientras el carro estaba estacionado frente al cuartel y las peticionarias estaban bajo custodia siendo interrogadas por la Policía, que el agente encontró debajo del asiento el arma de fuego que originó la confiscación del vehículo. Cuando se lleva a cabo ese segundo registro no había peligro alguno de que las peticionarias pudieran utilizarlo para poner en peligro la vida de los policías o para huir del lugar. El Ministerio Público tampoco alegó que hubiese peligro de que el objeto pudiese desaparecer. Obvia-mente,- no se trató de un registro incidental al arresto ni de ningún otro de los que este Tribunal ha permitido sin previa orden judicial.
Por otro lado, de la transcripción de la vista de supresión se desprende que no hay ninguna prueba para sostener que este registro era con el propósito de preparar un inventario. Una escueta alegación de inventario, sin más prueba al respecto, no *467puede derrotar la presunción de ilegalidad y justificar la admisi-bilidad de la prueba.
En la vista de supresión de evidencia el Ministerio Fiscal no presentó prueba suficiente para rebatir la presunción de ilegali-dad del registro. Véase Pueblo v. Vázquez Méndez, 117 D.P.R. 170 (1986), opinión del Juez Asociado Señor Rebollo López. En dicha ocasión sólo se limitó a alegar que no se requería orden pues el registro fue para inventario. No es correcto, como indica la opinión del Tribunal, que “en dicha vista el representante del Ministerio Público no argumentó el punto del registro ‘tipo inventario’”. (Énfasis en el original.) Opinión mayoritaria, pág. 456.
El Fiscal tuvo la oportunidad de presentar los documentos que probaran que se hizo un inventario (4) o a los policías que llevaron a cabo el mismo. Sin embargo, se limitó a una argumen-tación escueta de sus alegaciones. Por lo tanto, no rebatió la presunción de ilegalidad que opera en su contra. Tampoco es correcto, como señala la opinión del Tribunal, que el Procurador General afirmara que el policía López complementó un formulario de inventario (Forma PPR 128). El Procurador se limita sólo a indicar que dicho formulario existe y que debe llenarse, pero en ningún lugar argumentó que fue utilizado.
Entendemos, pues, que no procede la devolución del caso para darle una segunda oportunidad al Ministerio Fiscal de reforzar su caso y permitirle alegar hechos nuevos y distintos a los por éste estipulados en la vista de supresión. Simplemente la resolución del foro de instancia, que declara sin lugar la moción de supresión, no puede prevalecer. Pueblo v. Vázquez Méndez, supra.
Recordemos que de ordinario sólo se permitirá una nueva vista de supresión tras un fallo adverso a la defensa en la primera vista si del contrainterrogatorio del Fiscal surgiera prueba ten-*468dente a probar la inadmisibilidad de la evidencia. Véanse: Regla 234 de Procedimiento Criminal, 34 L.P.R.A. Ap. II; Pueblo v. Rivera Rivera, 117 D.P.R. 283, 289-290 (1986). Este beneficio sólo lo tiene el acusado para evitar que se violen sus derechos constitucionales.
En ausencia de esta prueba, no podemos refrendar el curso decisorio propuesto por la opinión del Tribunal. Si el Ministerio Fiscal no rebatió adecuadamente la presunción de invalidez del registro efectuado, es realmente sorprendente que cuatro años después esta Curia le permita una segunda oportunidad al Estado para demostrar que el segundo registro fue de tipo inventario.
Por los fundamentos expuestos y a la luz de lo resuelto en Pueblo v. Sosa Díaz, supra, revocaríamos la resolución del foro de instancia y ordenaríamos la supresión de la evidencia.

(1) Dichas declaraciones fueron prestadas ante la Fiscal Isabel Delgado, el 19 de octubre de 1986, quien ordenó la confiscación del vehículo el 20 de octubre por haber sido usado para transportar ilegalmente el arma ocupada a las querelladas.


(2) En su escrito el Procurador General también acepta que los hechos fueron estipulados según lo declarado en la vista preliminar.


(3) Independientemente de esto, nos sorprende grandemente la pasmosa facilidad con que la opinión del Tribunal adopta la doctrina de registro tipo inventario.
Por otro lado, nos preocupa que no se hiciera un análisis sobre los peligros que entraña permitir los registros sin orden bajo el manto de un inventario. La opinión del Tribunal despacha tan complejísima materia y adopta la doctrina del inventario sin delimitar el alcance del mismo a la luz de la disposición de intimidad contenida en nuestra Constitución. De esta manera se permite que la Policía realice registros para inventarios sujeto a que se cumplan dos condiciones: (1) que la propiedad en manos de la Policía esté sujeta a confiscación, y (2) que exista un procedimiento uniforme para llevar a cabo los inventarios. Basta que la Policía entienda que “procede prima facie la incautación preliminar de la propiedad con el propósito de confiscarla” (énfasis suplido) y que “la acción de los agentes del Estado se llev[e] a cabo siguiendo estrictamente el procedimiento establecido” (énfasis suprimido) opinión mayoritaria, pág. 454. De esta forma deja el alcance del inventario a lo que disponga el procedimiento uniforme de la Policía.
¿Cómo se garantiza entonces el alcance del inventario? ¿Basta acaso con que la Policía de Puerto Rico tenga unas guías internas que regulen el alcance del mismo? ¿Qué partes de un automóvil están sujetas al inventario? ¿Acaso no estamos abdicando nuestra función constitucional y permitiendo que la Policía defina el alcance de este tipo de registro sin un pronunciamiento nuestro con unos criterios' definidos?


(4) El Ministerio Fiscal ni tan siquiera alegó en la vista de supresión que se hubiera llenado el formulario “Recibo de entrada y salida e inventario de vehículo”, Forma PPR 128, que la Policía viene obligada a completar en casos donde se confisca un vehículo, se encuentra abandonado, ilegalmente estacionado, destartalado o inservible, involucrado en un accidente de tránsito o en la comisión de un delito, recuperado u ocupado para investigación.